                                         August 22, 2019
BY ECF

The Honorable Judge Gabriel W. Gorenstein
United States Courthouse
500 Pearl St.
New York, NY 10007

RE:    United States v. Christopher Ansah
       19 Mag 7708

Dear Judge Gorenstein:

       I write with the consent of the government and pretrial services to respectfully request that
the Court modify Mr. Ansah’s bail conditions. On August 20, 2019, the following bail conditions
were imposed: A $50,000 personal recognizance bond co-signed by two financially responsible
persons; Electronic Monitoring- GPS Stand Alone; Travel Limited to SDNY/EDNY; Surrender
Travel Documents (& No New Applications); Pretrial Supervision as directed by PTS.

       Mr. Ansah has an open court case in New Jersey and will need to travel there for court
hearings and meetings with counsel. His next court date is Monday, August 26, 2019. Therefore,
I request that the Court modify Mr. Ansah’s bail conditions to permit him to travel to the District
of New Jersey.

       Thank you for your consideration of this request.

                                                             Respectfully submitted,

                                                             ___/s/_________________
                                                             Zawadi Baharanyi
                                                             Assistant Federal Defender
                                                             (212) 417-8735

                                      SO ORDERED:

                                      _____________________________________
                                      HONORABLE Gorenstein
                                      United States District Judge

cc:    AUSA Jun Xiang (by ECF)
